ACCEPTED
                                                                                                                                          05-16-01186-CR
                                                                                                                                FIFTH COURT OF APPEALS
                                                                                                                                          DALLAS, TEXAS
                                                                                                                                       1/31/2018 11:02 AM

         Dallas County                                                                                                                         LISA MATZ
                                                                                                                                                   CLERK

         Public Defender's Office
                                                         January 31, 2018
                                                                                                                 FILED IN
                                                                                                          5th COURT OF APPEALS
                                                                                                               DALLAS, TEXAS
Ms. Lisa Matz, Clerk                                                                                      1/31/2018 11:02:59 AM
Dallas Court of Appeals                                                                                          LISA MATZ
George L. Allen, Sr. Courts Building                                                                               Clerk
600 Commerce Street, Suite 200
Dallas, Texas 75202-4653

RE:          State ofTexas v. Rayman Villasis
             Trial Cause No:      F13-341 25 -N
             Appellate Cause No: 05- 16-001186-CR


             Certification of Compliance with Rule 48.4

Dear Ms. Matz:

        Pursuant to Rule 48.4 of the Texas Rules of Appellate Procedure, I certify that on November
2, 20 17, I sent to Mr. Villasis a copy of this Court's opinion and judgment, along with notification of
his right to fi le a pro se petition for discretionary review under Rule 68. Thi s notification was sent
certified mail, return receipt requested, to Mr. Villasis at his last known address.

        I have enclosed a copy ofthe return receipt, which for some reason does not happen to reflect
a date of actual delivery. Please include this letter in the official papers in this cause.

             Thank you for your assistance in this matter.


                                                                          Regards,


                                                                          Is/ Michael R. Casillas
                                                                          Michael R. Casillas
                                                                          Assistant Public Defender

Enclosure




cc:          Grace Shin, Assistant District Attorney




 -·,~SENDER: COMPLI§TE 'THIS SECTION .':·-: .                                       Jl:   >       ~
•'   j( •          •   '    , ._ f   -.   ,,         ·A~      •        •      ,   '         •


     Ill Complete item s 1, 2, and 3.
     • Print your name and address on the reverse
         so that we can re turn the card to you.
     • Attach this card to the b ack of the mail piece,
         or on the front if space permits.
     1 • Article Addressed to:

     VJllf\\Y\l r1 \ \\{l.Sl ~· ·n;o ·ll i:21uu t'32
     } s4( I ::tl.l u\\I \
       J   )tSICi         1
                            f\       nt       .
       ~ , Lt \1\ \Ch ~ t l ~- '{tt ~ l lL\-Ll\.t
                                                                                                    3. SeJvlce Type                                0 Priority Mnll Express(!)
                                                                                                    0 Adult Signature                              0 Reg•stered MaJI TM
            1111111111111111111111111 1111111111 11 111111 111                                      O , Adult Signature Restricted Delivery        o   ~:W~~~red Mail Restricted
                                                                                                    El Certified Mall®
                   9590 9402 3296 7196 6335 73                                                      0 Certified Moll Reslrlctcd Delivery           0 Return Receipt for
                                                                                                    0 Collect on Delivery                            Merchandise
-=-2_--::Art-:-i:-c:-
                  le7N'""u-m7b-er-(Ti:;;ran                                          /) - - - - - f ~ ~~lloct. ~~ O.elivery Restricted Delivery
                                      :--s-;fe-r-;fi,..._O_m_s_e_rv..,.ic-e-;/a-;b-e-;;-                                                           0 Signature ConfirmationT"'
                                                                                                                                                   0 Signature Confirmation
                       7016 2140 DODO 8772 35 27                                                                =testricted Dclivety                 Restricted Delivery


     PS Form     3811. July 2015 PSN 7530-02-000-9053                                                                                             Domestic Return Receipt